
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.20


SEPARATION AGREEMENT AND GENERAL RELEASE


    1.  Agreement.  This Separation Agreement and General Release ("Agreement")
is entered into by and between Iomega Corporation, a Delaware corporation with
its principal headquarters in Roy, Utah, on behalf of itself and each of its
subsidiaries ("Iomega" or the "Company"), and Roxie Craycraft ("Employee") for
the purpose of amicably concluding their employment relationship. By entering
into this agreement neither party admits any deficiency, wrongdoing or
liability, expressly or by implication.

    2.  Last Working Day.  Employee's last regular working day at Iomega will be
Monday, February 12, 2001. The effective date of Employee's termination of
employment with Iomega will be Monday, February 12, 2001. (the "Termination
Date").

    3.  Consideration.  

    (a) Iomega shall make a total special severance payment to Employee in the
amount of $105,000 (One Hundred Five Thousand Dollars) less necessary federal,
state and withholdings to be paid in increments over the next 26 weeks on
Iomega's regular payroll schedule, or until Employee becomes reemployed,
whichever event occurs first. Employee will also receive a sum of $4,104 (Four
Thousand One Hundred Four Dollars) to cover COBRA costs (Medical, Dental and
Vision plans.)

    (b) Iomega will provide outplacement services to Employee as directed by
Iomega.

    (c) The amounts and provisions set forth in Section 3 (a) through (b) above
will be paid or implemented following receipt of a fully executed copy of this
Agreement and the expiration of the Age Release Period described in this
Agreement. These payments shall be in full satisfaction of any and all claims
Employee may have arising directly or indirectly from his/her employment and
separation from Iomega. Employee acknowledges and understands that, except as
described in Section 3 of this agreement, Employee will not be entitled to
receive from Iomega any other severance or termination allowance or any other
compensation or payment. Employee acknowledges that the foregoing is not
required to be provided by Iomega pursuant to any policy or practice and that
Employee is not otherwise entitled to payment.

    4.  Participation in Benefit and Other Programs.  Employee will be entitled
to participate through the Termination Date in all employee benefit programs and
policies generally available to Iomega employees, in which Employee is eligible
to participate, including stock option vesting, health insurance, and Iomega's
401(k) plan (if applicable), as allowed by law.

    Employee acknowledges and agrees that under the terms of any outstanding
stock option agreement(s) between employee and Iomega, the vesting of any
options to purchase company stock granted to employee will cease as of the
Termination Date, and employee has a period of three months following the
Termination Date within which to exercise any vested options. Any options not
exercised within the three month period shall expire and thereafter not be
exercisable. No unearned bonuses or other incentive compensation will be due
Employee.

    5.  Re-Employment.  Employee agrees that if employee becomes re-employed
with Iomega or is assigned to Iomega as a temporary or contract Employee while
Employee is receiving payments pursuant to this Agreement, Employee shall waive
any remaining payments which shall be discontinued without affecting any other
terms of the Agreement.

    6.  Release of All Claims.  In consideration of the payments and other
valuable consideration under the terms of this Agreement, Employee hereby
knowingly, voluntarily, and irrevocably agrees to fully, unconditionally,
completely and forever release Iomega, and all of Iomega's predecessors and
successors, and their officers, directors, shareholders, agents, employees and
representatives, and all parent, subsidiary and affiliated companies, together
with their employees, officers, directors and

--------------------------------------------------------------------------------

shareholders (the "Released Parties"), from any and all rights and claims,
including, without limitation, demands, causes of action, charges, complaints,
promises, grievances, losses, damages, liabilities, debts, or injuries, whether
known or unknown, contingent or matured, at law or in equity or in arbitration,
which Employee holds or has ever held against Iomega resulting from any act,
obligation, or omission occurring on or prior to the date Employee signs this
Agreement ("Released Claims"), including, but not limited to, any Released
Claims connected with or arising out of Employee's employment, or separation
therefrom, or terms of such employment or employment separation by Iomega;
employee benefit plans whether or not arising under the Employee Retirement
Income Security Act of 1974, as amended; any discrimination claims whether or
not arising under any local, state or federal law or regulation, public policy
or common law (including, without limitation, the Age Discrimination in
Employment Act, Title VII of the Civil Rights Act of 1964, the Americans with
Disabilities Act, and the Older Workers Benefit Protection Act); or any state,
federal or local statute, regulation, public policy, contract or tort principle
in any way governing or regulating Employee's employment, or termination, or
terms of employment or termination by Iomega. It is expressly agreed and
understood that this Agreement is a general release. Nothing contained in this
Agreement is a waiver of any rights or claims that may arise after the date of
execution by Employee or which, as a matter of law, cannot be released or
waived.

    THIS MEANS THAT BY SIGNING THIS AGREEMENT, EMPLOYEE WILL HAVE WAIVED ANY
RIGHT TO BRING A LAWSUIT, FILE A CHARGE OR BRING A CLAIM AGAINST IOMEGA IN ANY
COURT OR AGENCY BASED ON ANY ACTIONS TAKEN UP TO THE DATE AND TIME OF SIGNING
THIS AGREEMENT, AND WILL HAVE RELEASED IOMEGA AND THE RELEASED PARTIES FROM ANY
AND ALL CLAIMS OF ANY NATURE RELATING TO EMPLOYEE'S EMPLOYMENT, OR SEPARATION
THEREFROM, RISING UP TO THE DATE AND TIME OF SIGNING THIS AGREEMENT.

    7.  No Admission of Fault.  Iomega and Employee agree that this Agreement in
whole or in part shall not be admissible in any legal or quasi-legal proceeding
as evidence of or admission by Company of any violation of its policies or
procedures or local, state or federal law or regulation. Further, Company
expressly denies any violation of any of its policies, procedures, local, state
or federal laws or regulations.

    8.  Age Discrimination Release.  In addition to the waivers and releases
contained in the preceding paragraph, Employee further agrees that in
consideration of the payments provided above, she/he also specifically releases
Iomega from any and all liabilities claims, causes of action, demand for damages
or remedies of any kind, including claims for attorneys' fees and legal costs,
arising under the Age Discrimination in Employment Act of 1967, as amended,
related to or arising out of his/her employment or termination from employment
with Iomega up to and including the date of this Agreement. Employee understands
and acknowledges that by this Agreement she/he does not waive any rights or
claims relating to age discrimination that may arise after the date of this
Agreement. She/he is advised to consult with an attorney regarding this
Agreement. Employee also acknowledges that prior to signing this Agreement
she/he has 21 days from the date of his receipt of the Agreement within which to
consider it and to consult with an attorney of his/her choice regarding it.
Should she/he nevertheless elect to execute this Agreement sooner than 21 days
after she/he has received it, she/he specifically and voluntarily waives the
right to claim or allege that she/he has not been allowed by Iomega or by any
circumstances beyond his/her control to consider the Agreement for a full
21 days. Employee also acknowledges and agrees that this Agreement will not
become effective or enforceable until after seven days from the date it is
signed by him ("Age Release Period"). During the Age Release Period Employee
understands and agrees that she/he may revoke the provisions of this Section by
delivering written notice of this revocation to Iomega Corporation, 1821 West
Iomega Way, Roy, UT 84067 Attn: Charlotte Miller, Vice President, Human
Resources.

    9.  Return of Documents.  Employee has returned to Iomega all documents,
records and materials, relating to Iomega's business, whether stored
electronically or in written or printed form, or otherwise, including but not
limited to records, notes, memoranda, computer storage media, drawings, reports,
files, software materials, notebooks, rolodex files, telephone lists, computer
or data processing disks and

--------------------------------------------------------------------------------

tapes, marketing plans, financial plans and studies, customer lists, names of
business contacts, policies and procedures, and any materials prepared, compiled
or acquired by Employee relating to any aspect of Iomega or its business,
products, plans or proposals and all copies thereof, in Employee's or related
party's possession, custody or control, whether prepared by Employee or others.
Employee also agrees to participate in an exit interview upon the termination of
Employee's employment with Iomega.

    10.  Non-Disclosure.  Employee acknowledges his or her obligations under a
non-disclosure agreement previously entered into between Employee and Iomega.
Any breach of Employee's non-disclosure obligations to Iomega shall, in addition
to all other remedies available to Iomega, result in the immediate release of
Iomega from any obligations it would otherwise have to provide further payments
under this Agreement. Employee expressly acknowledges that Iomega is prepared to
vigorously enforce these promises, and that violation of this provision could
result in the assessment of damages and other legal remedies against Employee
and any of Employee's subsequent employers. Any breach by Employee of this
provision shall result in the immediate release of Iomega from any obligations
it may have to provide further payments under this Agreement, except as may be
required by applicable law.

    11.  Employee Inventions.  Employee acknowledges that certain innovations,
products and processes invented or discovered by Employee during Employee's
employment with Iomega are the property of Iomega and have been assigned to
Iomega under an agreement previously entered into between Employee and Iomega
which is still in effect. Any breach of Employee's obligations to Iomega with
respect to the assignment of inventions shall, in addition to all other remedies
available to Iomega, result in the immediate release of Iomega from any
obligations it would otherwise have to provide further payments under this
Agreement.

    12.  Non-Disparagement.  Employee agrees not to disparage, orally or in
writing, Iomega, its officers, employees, management, operations, products,
designs, or any other aspects of Iomega's affairs to any third person or entity.

    13.  Non-Solicitation of Employees.  Employee agrees that for one year
following Employee's separation from employment with Iomega, Employee shall not,
directly or indirectly, in any capacity (including but not limited to, as an
individual, a sole proprietor, a member of a partnership, a stockholder,
investor, officer, or director of a corporation, an employee, agent, associate,
or consultant of any person, firm or corporation or other entity) hire any
person from, attempt to hire any person from, or solicit, induce, persuade, or
otherwise cause any person to leave his or her employment with Iomega. Any
breach of Employee's obligations under this paragraph shall, in addition to all
other remedies available to Iomega, result in the immediate release of Iomega
from any obligations it would otherwise have to provide further payments under
this Agreement.

    14.  Non-Solicitation of Customers.  Employee agrees that for one year
following Employee's separation from employment with Iomega, Employee shall not,
directly or indirectly, in any capacity, solicit the business of any customer of
Iomega except on behalf of Iomega, or attempt to induce any customer of Iomega
to cease or reduce its business with Iomega; provided that following Employee's
separation from employment with Company he or she may solicit a customer of
Iomega to purchase goods or services that do not compete directly or indirectly
with those then offered by Iomega. Any breach of Employee's obligations under
this paragraph shall, in addition to all other remedies available to Iomega,
result in the immediate release of Iomega from any obligations it has to provide
further payments under this Agreement.

    15.  Remedies.  The parties shall attempt in good faith to resolve any
dispute arising out of or relating to this Agreement by negotiation. The parties
recognize that irreparable injury to Iomega will result from a material breach
of this Agreement, and that monetary damages will be inadequate to rectify such
injury. Accordingly, notwithstanding anything to the contrary, Iomega shall be
entitled to one or more preliminary or permanent orders: (i) restraining or
enjoining any act which would constitute a material breach of this Agreement,
and (ii) compelling the performance of any obligation which, if not performed,
would constitute a material breach of this Agreement, and to attorney's fees in
connection with any such action.

--------------------------------------------------------------------------------

    16.  Party's Bear Own Costs.  Each party shall bear the cost of, and shall
be responsible for, its own attorneys' and accountants' fees and costs, if any,
in connection with the negotiation and execution of this Agreement.

    17.  Agreement is Confidential.  Employee further agrees that the terms and
conditions of this Agreement are strictly confidential and shall not be
discussed with, disclosed or revealed to any other persons, whether within or
outside Iomega, except professional advisors with whom Employee may consult
regarding this Agreement and Employee's immediate family members, unless
disclosure is compelled by subpoena or other legal process. Any breach by
Employee of this provision shall immediately release Iomega from any obligations
it may have to provide further payments under this Agreement, except as may be
required by applicable law.

    18.  Entire Agreement.  This Agreement and any exhibits hereto constitute
the entire understanding of the parties with respect to the subject hereof.
Employee warrants that he or she: (a) has read and fully understands this
Agreement and any exhibits hereto; (b) has had the opportunity to consult with
legal counsel of his or her own choosing and have the terms of this Agreement
fully explained; (c) is not executing this Agreement in reliance on any
promises, representations or inducements other than those contained herein; and
(d) is executing this Agreement voluntarily, free of any duress or coercion.

    19.  Severability.  The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision hereof, which shall remain in full force and effect.

    20.  Governing Law.  This Agreement shall be interpreted, construed and
governed in accordance with the laws of the State of Utah, without giving effect
to the choice of law rules thereof.

    21.  Nonassignment.  Employee warrants that no person other than Employee is
entitled to assert any claim based on or arising out of any alleged wrong
suffered by Employee in or as a consequence with or severance of employment from
Company and that employee has not assigned or transferred or purported to assign
or transfer to any person or entity any claim Employee now has or may have
against Company or any portion thereof or interest therein.

    I understand that the terms of this Agreement shall become effective on my
Termination Date and that although I may not sign this agreement until after my
Termination Date, I was made fully aware that this Agreement would become void,
and any offers presented in this Agreement revoked if I violate any provision of
this Agreement, specifically sections 10, 12, 13, 14, and 17 during the time
between my Termination Date and execution of the Agreement. I acknowledge and
agree that I was made aware of this term on my Termination Date and upon receipt
of this Agreement and that my acknowledgement of this term is evidenced by an
Acknowledgement of Terms document executed by me on my Termination Date.

    I (Employee) understand the terms and conditions of this document and have
been given ample opportunity to consult with counsel and/or someone whose
opinion I trust before signing it. By my signature, I (Employee) agree to the
terms set forth above.

--------------------------------------------------------------------------------

    Employee has up to twenty-one (21) days to accept terms and conditions by
signing below. If Employee does not accept such terms and conditions by such
date, this offer shall expire at that time.


 
 
EMPLOYEE
Dated:  February 16, 2001
 
/s/ ROXIE CRAYCRAFT   

--------------------------------------------------------------------------------

Roxie Craycraft
 
 
IOMEGA CORPORATION
Dated:  February 23, 2001
 
/s/ CHARLOTTE MILLER   

--------------------------------------------------------------------------------

Charlotte Miller, VP,
Global Human Resources

AGREEMENT ("NDA") executed on January 8, 1996 by Roxie Craycraft

--------------------------------------------------------------------------------


ACKNOWLEDGEMENT OF TERMS


    On Monday, February 12, 2001, my Termination Date, I received a Separation
Agreement ("Agreement") from Iomega which includes an offer of severance. One
condition of that offer of severance is that I agree to be bound by certain
terms of that Agreement effective immediately. Despite the fact that I may not
sign the Agreement immediately, or that I may not sign it at all, the offers
made in that Agreement are only valid if I comply with all terms of the
Agreement from my Termination Date. The specific terms of which I have been made
aware are:

•Non-Disclosure

•Non-Disparagement

•Non-Solicitation of Employees

•Non-Solicitation of Customers

•Confidentiality (Terms of Agreement)

    I acknowledge and agree that I have been informed that the Separation
Agreement which I have been offered shall become void and all offers revoked in
the event that I violate any of the terms above during the period from my
Termination Date through execution of the Agreement (if I decide to sign the
Agreement). I acknowledge that the terms above have been explained to me and
that if I decide to sign the Separation Agreement, I must not have violated any
of those terms or all offers will be revoked and any money paid to me by Iomega
pursuant to the Separation Agreement must be returned to Iomega.

    I also acknowledge that this Acknowledgement of Terms represents only a
portion of the terms in the Separation Agreement and that if I do sign the
Agreement, I will do so only after having reviewed and agreed to all of the
terms of that Agreement.

    Accepted and Agreed to this 16th day of February, 2001.


/s/ ROXIE CRAYCRAFT   

--------------------------------------------------------------------------------

Roxie Craycraft

--------------------------------------------------------------------------------



QuickLinks


SEPARATION AGREEMENT AND GENERAL RELEASE
ACKNOWLEDGEMENT OF TERMS
